 


113 HRES 707 EH: Condemning all forms of anti-Semitism and rejecting attempts to justify anti-Jewish hatred or violent attacks as an acceptable expression of disapproval or frustration over political events in the Middle East or elsewhere.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 707 
In the House of Representatives, U. S.,

September 18, 2014
 
RESOLUTION 
Condemning all forms of anti-Semitism and rejecting attempts to justify anti-Jewish hatred or violent attacks as an acceptable expression of disapproval or frustration over political events in the Middle East or elsewhere. 
 
 
Whereas there is clear evidence of increasing incidents and expressions of anti-Semitism throughout the world; 
Whereas on April 30, 2014, the United States Department of State released the International Religious Freedom Report for 2013 and noted that, Throughout Europe, the historical stain of anti-Semitism continued to be a fact of life on Internet fora, in soccer stadiums, and through Nazi-like salutes, leading many individuals who are Jewish to conceal their religious identity.; 
Whereas anti-Semitic acts committed and recorded in 2014 around the world, including countries in the Middle East, Latin America, Europe, and North America, include incidents of murder at Jewish sites, violent attacks and death threats against Jews, as well as gun violence, arson, graffiti, anti-Semitic cartoons, and other property desecration at Jewish cemeteries, places of worship, and communal activity; 
Whereas a survey by the Anti-Defamation League of attitudes towards Jews in more than 100 countries around the world, released in May 2014 found that over a quarter of the people surveyed (26 percent), and nearly three quarters of those surveyed in the Middle East (74 percent) hold anti-Semitic views, a stunning indicator of the stubborn resilience of anti-Semitic beliefs, even in countries where few Jews reside; 
Whereas the Anti-Defamation League survey also found that a majority of people surveyed overall have either not heard of the Holocaust or do not believe it happened as has been documented by factual accounts and recorded by history; 
Whereas President Barack Obama said in his remarks at the USC Shoah Foundation Dinner on May 7, 2014, … if the memories of the Shoah survivors teach us anything, it is that silence is evil’s greatest co-conspirator. And it’s up to us—each of us, every one of us—to forcefully condemn any denial of the Holocaust. It’s up to us to combat not only anti-Semitism, but racism and bigotry and intolerance in all their forms, here and around the world. It’s up to us to speak out against rhetoric that threatens the existence of a Jewish homeland and to sustain America’s unshakeable commitment to Israel’s security; 
Whereas in 2004, Congress passed the Global Anti-Semitism Review Act, which established an Office to Monitor and Combat Anti-Semitism, headed by a Special Envoy to Monitor and Combat Anti-Semitism; 
Whereas the United States Government has consistently supported efforts to address the rise in anti-Semitism through its bilateral relationships and through engagement in international organizations such as the United Nations (UN), the Organization for Security and Cooperation in Europe (OSCE), and the Organization of American States (OAS);
Whereas in recent decades there has been a clear and troubling pattern of increased violence against Jewish persons and their property, purportedly in connection with increased opposition to policies enacted by the Government of Israel; 
Whereas during Israel’s 2014 Operation Protective Edge aiming to stem the rocket fire and terrorist infiltrations by Hamas, Jews and Jewish institutions and property were attacked in Europe and elsewhere, including attempts to invade a synagogue in Paris, fire-bombings of synagogues in France and Germany, assaults on Jewish individuals, and swastikas spray-painted in a heavily Jewish area of London and also in Rome’s historic Jewish quarter; 
Whereas anti-Semitic imagery and comparisons of Jews and Israel to Nazis have been on display at demonstrations against Israel’s actions in Gaza throughout the United States, Europe, the Middle East and Latin America, including— 
(1)placards comparing Israeli leaders to Nazis, accusing Israel of carrying out a Holocaust against Palestinians, and equating the Jewish Star of David with the Nazi swastika, and  
(2)demonstrations that have included chants of Death to Jews, Death to Israel, or expressions of support for suicide terrorism against Israeli or Jewish civilians; 
Whereas the Governments in France, Germany, and Italy, the three countries where the majority of incidents have occurred, have strongly condemned anti-Semitism as unacceptable in European society and have all made clear statements that such attacks on their Jewish communities are intolerable, and they have matched those words with strong law enforcement;
Whereas some civil society leaders have set strong examples, including the condemnation by the Union of Mosques of France, on behalf of their 500 mosques, called the attacks morally unjust and unacceptable, and stated, nothing can justify any act that could harm our Jewish compatriots, their institutions or their places of worship;
Whereas the largest newspaper in circulation in Germany, Bild, featured statements against anti-Semitism from politicians, business leaders, civic leaders, media personalities and celebrities with Never Again Jew Hatred on the front page; and 
Whereas Congress has played an essential role in illustrating and counteracting the resurgence of anti-Semitism worldwide: Now, therefore, be it  
 
That the House of Representatives— 
(1)unequivocally condemns all forms of anti-Semitism and rejects attempts to justify anti-Jewish hatred or violent attacks as an acceptable expression of disapproval or frustration over political events in the Middle East or elsewhere;
(2)decries and condemns the comparison of Israel to Nazis as an insult to the memory of those who perished in the Holocaust and an affront to those who survived and their children and grandchildren, the righteous gentiles who saved Jewish lives at peril to their own lives and to those who bravely fought to defeat the Nazis;
(3)applauds those foreign leaders who have condemned anti-Semitic acts and calls on those who have yet to take firm action against anti-Semitism in their countries, to do so;
(4)reaffirms its support for the mandate of the United States Special Envoy to Monitor and Combat Anti-Semitism as part of the broader policy priority of fostering international religious freedom;
(5)supports expanded Holocaust educational programs that increase awareness, counter prejudice, and enhance efforts to teach the universal lessons of the Holocaust; and
(6)urges the Secretary of State to— 
(A)maintain combating anti-Semitism as a United States foreign policy priority; 
(B)ensure that the instruments of United States public diplomacy, including the United States Representative to the Organization of Islamic Conference, are utilized to effectively combat anti-Semitism;  
(C)ensure high-level United States participation in the 2014 Organization for Security and Cooperation in Europe (OSCE) high level event marking the 10th anniversary of the 2004 OSCE Berlin Declaration against anti-Semitism; 
(D)urge governments to ensure that adequate laws are in place to punish anti-Semitic violence against persons and property; 
(E)continue robust United States reporting on anti-Semitism by the Department of State and the Special Envoy to Combat and Monitor Anti-Semitism; 
(F)provide necessary training and instruction for personnel posted in United States embassies and missions to analyze and report on anti-Semitic violence against persons and property as well as the response of governments to those incidents; 
(G)ensure that United States Government efforts to train law enforcement personnel and prosecutors abroad incorporate tools to address anti-Semitic violence against persons and property; and  
(H)strongly support the Organization for Security and Cooperation in Europe’s specialized efforts to monitor and address anti-Semitism, including through support for its law enforcement and civil society training programs.   
 
Karen L. Haas,Clerk.
